DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-21, 23, 24, and 26-47 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cheng et al. (2016/0241039).  Regarding independent claim 1, Cheng teaches a self-contained electrical box (50) configured to convert two or more dissimilar electrical inputs into a single electrical output (Figs. 3 and 8), comprising: a maximum power point tracking (MPPT) controller (316), and an inverter (308) under control of a microprocessor; a first electrical connector (56), a second electrical connector (60) or a third electrical connector (64) in communication with the MPPT controller or the inverter; and an electrical output from the inverter or the MPPT controller (52 or 54) based on an electrical input to the first electrical connector, the second electrical connector or the third electrical connector, wherein the self-contained electrical box is configured to receive power from AC (66) and DC (58, 62) power sources. ([0037], [0102])
Regarding claims 2, 31, Cheng teaches the input to the first, second, or third electrical connector is from 12V to 450V. ([0032])

Regarding claims 5, Cheng teaches the MPPT controller being a programmable MPPT controller. ([0050] – configurable software)
Regarding claims 6, 26, 27, 34, Cheng teaches the programmable MPPT controller including computer readable instructions to receive, optimize and manage electrical inputs from the first, second, and third electrical connectors provided from a wind turbine and a solar panel. ([0102]
Regarding claims 7, Cheng teaches an electrical connector for communication with an energy storage device (62).
Regarding claims 8, 36, Cheng teaches the inverter adapted to deliver energy to AC electrical load (70 or 74) in communication with the electrical output of the self-contained electrical box.
Regarding claims 9, 10, 28, 37, 38, Cheng teaches receiving inputs from one or more sensors connected to the first, second, or third electrical connectors to gather data related to meteorological conditions at and information regarding the performance, operation, or characteristic of the electrical generator providing information. ([0052], [0102])
 Regarding claims 11, 12, 39, 40, 46, Cheng teaches computer readable instructions performed by the microprocessor to analyze electrical signals and gather information regarding grid energy use and about the use and consumption from appliances and devices in the same network, and thereafter, providing controlling functions for the operation of each electrical 
Regarding claims 13, 41, Cheng teaches computer readable instructions to uniquely identify and to trace electronically each parameter gathered by operation of the self-contained electrical box. ([0052], [0102])
Regarding claims 14, 42, Cheng teaches a communications module (322) for connection to a platform to send information using communication technologies like WIFI or GSM. ([0097])
Regarding claims 15, Cheng teaches remote connection to another self-contained electrical box using a communication technologies like WIFI or GSM. (Figs. 4 and 8; [0057], [0097])
Regarding claims 16, 17, 43, 44, Cheng teaches computer readable instructions related to using algorithms for the microprocessor to process and analyze the gathered information. ([0052], [0102])
Regarding claims 18, Cheng teaches connection to an electrical load wherein the electrical outlet is configured for coupling to a conventional electrical female socket. ([0060])
Regarding claims 19, 45, Cheng teaches controlling the use of energy and electrical wave signals from the analyzed information. ([0102])  
Regarding claims 20, 21, 47, Cheng teaches operation in a stand-alone, off grid, or as part of a micro-grid electrical system. (Abstract)
Regarding independent claim 23, Cheng teaches a device for transferring energy from a power generator (58, 62, 66), comprising a controller (316) configured to receive and stabilize power received from one or more power generators, wherein the one or more power 
Regarding independent claim 24, Cheng teaches a method of providing a single electrical power output from two or more different electrical inputs, comprising: receiving a first electrical power signal from a first electrical power source (58) and a second different electrical power signal from a second electrical power source (66), wherein the first electrical signal or the second electrical power signal are selected from a three phase AC power source, a single phase AC power source or a DC power source; processing the first and the second power signals to provide a single electrical output (52); and providing the single electrical output to a standard female power outlet. (Fig. 3; [0046], [0060])
Regarding claims 29, 35, Cheng teaches the single electrical output is provided to a storage device. ([0036] – EV battery)
Regarding claim 30, Cheng teaches a third electrical power signal (via 62).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (2016/0241039) and James et al. (2016/0176305).  Cheng teaches the self-contained electrical box and method as described above.  James teaches a similar electrical box and method (Fig. 2) to that of Cheng.  Regarding claim 22, Cheng fails to explicitly teach the electrical box adapted and configured for operation as a grid-tie system.  James teaches the electrical box (200) adapted and configured for operation as a grid-tie system (grid, 222).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to operate Cheng’s electrical box as part of a grid-tie system, since James teaches a similar electrical box performing the same functions in a grid-tie system.
Regarding claims 48-51, Cheng fails to explicitly teach the use of a display.  James teaches a display configured to display information related to providing a single electrical power output, settings, operational parameters, user preferences related to the self-contained electrical box.  James also teaches the display configured as a user interface screen to provide touch screen capabilities to manipulate the operations of the steps for providing a single electrical power output of the electrical box. ([0065])  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement James’ display into Cheng’s invention to allow the user to more easily monitor and control the elements in the electrical box.
Response to Arguments
5.	Applicant's arguments filed October 27, 2021 have been fully considered but they are not persuasive.  Cheng teaches the sources (58, 62, 66) being single phase AC, three phase AC, and/or DC power sources ([0046]).  The Examiner agrees with the Applicant’s assertion that Cheng also teaches the AC output of the AC wind generator can be converted to DC using a .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRU M PARRIES whose telephone number is (571)272-8542.  The examiner can normally be reached on Monday -Thursday from 9:00am to 6:00pm.  The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rexford Barnie, can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be 

DMP
11-9-2021

/DANIEL CAVALLARI/Primary Examiner, Art Unit 2836